Citation Nr: 0704811
Decision Date: 02/21/07	Archive Date: 04/19/07

DOCKET NO. 03-26 352                        DATE FEB 21 2007

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1. Entitlement to an increased rating for auriculoventricular block status post
. pacemaker and mitral valve prolapse, currently evaluated as 30 percent disabling.

2. Entitlement to an initial evaluation in excess of 10 percent for chronic adjustment disorder with depressed mood.

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1974 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2005, the veteran had a hearing at the RO. In November 2006, the veteran had a hearing before the undersigned Acting Veterans Law Judge. Transcripts of the hearings are associated with the claims file.

Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) is raised. Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2006). In this case, the RO most recently denied a claim for TDIU in November 2002. However, in subsequent testimony, the veteran again indicated that she believed that she was unemployable due to her service-connected disabilities, and at her April 2005 hearing, she submitted evidence from the Civil Service Retirement System, and the Office of Personnel Management, which was not previously of record, and which indicates that she was approved for disability retirement in 1996. The TDIU claim is referred to the RO for appropriate action.

FINDINGS OF FACT

1. The veteran's auriculoventricular block status post pacemaker and mitral valve prolapse is manifested by the use of a pacemaker, normal left ventricular function with an ejection fraction greater than 55, and METs between 7 and 10; there is no evidence of more than one episode of congestive heart failure in the past year, a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an

- 2 



ejection fraction from 30 to 50 percent; it is not productive of marked interference with his employment and has not required frequent periods of hospitalization rendering impractical the use of the regular schedular standards.

2. The veteran's chronic adjustment disorder with depression has been manifested by complaints of depression, fatigue, tiredness, flattened affect, and GAF scores ranging from 51 to 70; but not such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory or impaired abstract thinking; her psychiatric symptoms are productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it is not productive of marked interference with his employment and has not required frequent periods of hospitalization rendering impractical the use of the regular schedular standards.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for auriculoventicular block status post pacemaker and mitral valve prolapse, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.104, Diagnostic Code 7015 (2006).

2. The criteria for an initial evaluation of 30 percent, and no more, for chronic adjustment disorder with depression have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.7,4.130; Diagnostic Code (DC) 9440 (2006).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating/Higher Initial Evaluation

The veteran asserts that a rating in excess of 30 percent is warranted for her auriculoventicular block status post pacemaker and mitral valve prolapse, and that an initial evaluation in excess of 10 percent is warranted for her chronic adjustment disorder with depression.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where entitlement to compensation has already been established and an increased disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

A. Auriculoventricular Block, Status Post Pacemaker and Mitral Valve Prolapse

In the present claim, the veteran seeks an increased rating for her service-connected auriculoventricular block status post pacemaker and mitral valve prolapse. In support of her claim, at an April 2005 RO hearing the veteran reported trouble with bending over, squatting, fatigue, and dizziness. Additionally, the veteran testified at a November 2006 Board hearing that in April or May 2006, she had chest pains and went to urgent care but never saw anyone. Currently, she reported taking blood pressure medication and stated that she saw her primary care physician six months ago. The veteran also reported that the June 2006 VA examination with treadmill was performed with periods of rest, as the treadmill was broken.

As for the history of the disability in issue, the veteran's service medical records indicate that in 1977, she complained of dizziness and fainting spells, and that she had Mobits type I or Wenckebach heart block. Mitral valve prolapse syndrome was also noted, and a medical evaluation board determined that she was unfit for duty. Private medical reports, dated in 1992, note coffee and cigarette abuse, and a history of mitral valve prolapse that was not substantiated on examination. She received a pacemaker in 1993. An April 1996 VA examination report contains a diagnosis

-4



noting mitral valve prolapse without progression, a first degree auriculoventricular (A-V) block, pacemaker placement with only mild residuals, and that there were no orthostatic changes. See 38 C.F.R. § 4.1 (2006).

In a July 1996 rating decision, the RO granted service connection for auriculoventricular block status post pacemaker and mitral valve prolapse, rated as 30 percent disabling, effective March 21, 1996.

In April 2002, the veteran filed her claim for increased rating. In a November 2002 rating decision, the RO increased her disability rating to 100 percent effective February 19, 2002 to April 30, 2002 due to surgical or other treatment necessitating convalescence. See 38 C.F.R. § 4.30 (2006). A 30 percent evaluation was resumed from May 1, 2002. The veteran has appealed.

The RO has evaluated the disability in issue under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7015. Under DC 7015, a 30 percent rating is appropriate when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echo cardiogram, or X-ray. With more than one episode of acute congestive heart failure in the past year; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent evaluation is warranted. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7015.

VA treatment records, dated between 2002 and 2006, indicate that the veteran had her pacemaker replaced in early 2002, following a number of treatments for chest pain, and that her pacemaker functioned normally thereafter. The reports note that despite having a heart condition and menopausal symptoms with hormone replacement therapy, she had a long history of smoking over a pack a day, and heavy coffee drinking. An April 2002 VA X-ray report for the heart notes that there was no acute cardiopulmonary disease. A June 2002 scan showed appropriate homo dynamic response to dipyridamole infusion with development of mild chest pain, however, no myocardial infarction, normal left ventricular size with normal

- 5 



left ventricular systolic function, and no segmental wall motion abnormalities. The examiner indicated that in an addendum, he estimated the veteran's METs were 7.0. VA treatment records, dated in 2003, show no shortness of breath, pressure, dizziness, syncope, near syncope, or palpitation. A September 2004 report notes that the veteran denied chest pains or pressures, palpitations, dizziness, syncope, or near syncope, and shortness of breath. The report notes that she was still smoking. On examination, her cardiovascular system had a regular rate and rhythm, no S3, and no lower extremity edema. The relevant assessment noted a history of cardiac conduction abnormalities, and that her pacemaker was functioning fine. Reports dated between 2005 and 2006 primarily note complaints of gastrointestinal symptoms, as well as fatigue and restless leg syndrome, and continued tobacco dependence. A December 2005 report notes that her cardiovascular system had a regular rate and rhythm.

Private medical reports, dated between 2003 and 2004, note complaints of "low energy," and "not been feeling quite up to snuff," and indicate that pacemaker checks were performed. The reports note that she had resumed smoking, was complaining of weigh gain, and that she had a regular rate and rhythm, single S 1 and S2, no S3 gallop, and a 2/6 systolic murmur. An April 2002 assessment noted a normally functioning dual-chamber pacemaker with excellent thresholds. An October 2003 assessment noted a stable pacemaker function with slightly increased ventricular capture threshold. A September 2004 assessment was normally functioning dual-chamber pacemaker.

A VA examination report, dated in January 2005, showed the heart to be of normal rate, size and mechanism. There was accentuation of the aortic second sound, but no murmurs were appreciated. The impression was auriculoventricular block, status post pacemaker placement, mitral valve prolapse, and dyslipidemia. An X-ray showed an auriculoventricular sequential pacemaker with intact leads, one abandoned lead, and normal heart size. A February 2005 VA echocardiogram notes a normal right heart with mild tricuspid regurgitation, normal LV (left ventricle) size and systolic function, and that the estimated left ventricular ejection fraction was greater than 55 percent.

-6



A VA examination report, dated in June 2006, shows that the veteran reported consistent angina, shortness of breath, dizziness, syncope attacks, fatigue and sleepiness, but no congestive heart failure. The examiner noted that the veteran had two prior surgeries for her heart condition, in April 1993 and 2002, including a cardiac pacemaker implant. The report indicates that there was no current treatment for the condition. Examination of the heart showed no heaves or thrills, regular sinus rhythm, and no murmurs or gallops. There was no evidence of congestive heart failure, cardiomegaly or cor pulmonae. The diagnosis was auriculoventricular block status post pacemaker and mitral valve prolapse. The veteran achieved 9.5 METs on the treadmill stress testing and the estimated METs were 10. X-rays showed that the pacemaker was in place, and no significant chest abnormality.

The Board finds that a rating in excess of 30 percent is not warranted under DC 7015. The evidence does not show that she has more than one episode a year of acute congestive heart failure or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of30 to 50 percent. 38 C.F.R. § 4.104, DC 7015. Throughout the appeals process, the medical evidence shows that there is no evidence of congestive heart failure, that the veteran's METs are no less than 7, and the left ventricular function is normal with an ejection fraction above 55 percent. Accordingly, the criteria for a rating in excess of 30 percent for auriculoventricular block status post pacemaker and mitral valve prolapse under DC 7015 are not shown to have been met, and the claim must be denied.

B. Chronic Adjustment Disorder with Depression

The veteran seeks an initial rating in excess of 10 percent for her chronic adjustment disorder with depression, which is service-connected as secondary to auriculoventricular block status post pacemaker and mitral valve prolapse. At an April 2005 RO hearing, the veteran testified that she lives next door to her parents, but sometimes does not leave her own house for as much as three weeks. At a November 2006 hearing, the veteran reported that her emotions change everyday and that she has lost his jobs due to her heart problems. She reported isolation, irritation, and suicidal ideation. The veteran testified that her VA mental status

- 7 



examination was only ten or fifteen minutes and she was not able to describe her symptoms.

In a November 2002 rating decision, the RO granted service connection for chronic adjustment disorder with depression, evaluated as 10 percent disabling, with an effective date for service connection (and the 10 percent rating) of April 18, 2002. The veteran has appealed.

The veteran is appealing the original assignment of a disability evaluation following an award of service connection. In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected mood disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440. Ratings are assigned according to the manifestation of particular symptoms.

Under DC 9440, a 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness. "DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV),

- 8 



p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2006). GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well. GAF scores between 51 and 60 are reflective of moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or coworkers).

A VA examination report, dated in September 2002, shows that the examiner stated that there was no information in the record suggesting that the veteran was treated for depression in the military, and that it was more likely than not that she could have developed depression because she enjoyed military service and her dizziness and heart condition led to her medical discharge after a prolonged period where the etiology of her symptoms were difficult to diagnose. The examiner stated that this delay in diagnosis and difficulty with defining her ailment might have aggravated an underlying depression. Currently, the examiner reported that the veteran had fatigability and hypersomnolence, and that she could sleep more than eight hours a day and still feel fatigued. The examiner stated that it was more likely than not that the veteran's depression was secondary to her service-connected heart condition.

Another VA examination report, also dated in September 2002, shows that the veteran complained of fatigue, increased sleep, and depression. On examination, the veteran was oriented in all spheres, and that her speech and volume were normal. The veteran's express cognitions were clearly organized and directly appropriately to topic throughout the course of the interview, with no indication of psychosis, delusional disorder, loose association, or organicity. The veteran's affect was overall congruent to cognition and mildly restricted. Her dominant mood was mildly depressed. There was no evidence of psychosis, delusional disorder, or loose association. The examiner stated that the overall impact of the veteran's

- 9 



psychological distress would pose little difficulty for her in an occupational or industrial setting beyond a minimal level, moderate at most. The Axis I diagnosis noted an adjustment disorder with depression secondary to the medical heart condition with pacemaker. The Axis V diagnosis was a GAF score of 60.

VA treatment records, dated between 2002 and 2004, show that the veteran complained of depression, fatigue, and/or a need for a great deal of sleep. The findings included notations that she denied suicidal and homicidal ideation, and audio or visual hallucinations, that her thought processes were linear and goal-directed, and that her insight and judgment were "limited" to fair. See e.g., VA progress notes, dated in November 2002, January, April, July and November of 2003, and May 2004. The reports note that her condition was complicated by tobacco dependence, and symptomatic menopausal symptoms. Her medications included Prozac. Her GAF scores ranged between 51 and 60. Her diagnoses included fatigue, depression, and tobacco abuse.

A January 2005 VA examination report shows that on examination, the veteran was oriented, her responses to questions of content were readily available, and she demonstrated an adequate fund of knowledge. There was no indication of psychosis, indication of delusional disorder, loose associations, or organicity. Her affect was fully congruent to thought process and the dominant mood was euthymic. Speech was unremarkable. The examiner stated that the veteran reported depressed mood secondary to a heart condition. She reported episodic periods of fatigue requiring her to monitor her physical activities. She also reported enjoying ongoing relationships with family and friends and derived significant enjoyment from working on her log cabin. There was no evidence of suicidal or homicidal ideation. The Axis I diagnosis was adjustment disorder with depressed mood. The Axis V diagnosis was a GAF score of 55 to 60, current and over the last six months. The examiner stated that the overall impact of the veteran's present psychological distress posed intermittent to moderate difficulties in occupational endeavors.

VA treatment reports, dated between 2005 and 2006, note treatment for complaints that included depression, restless leg syndrome, a need for excessive sleep, and fatigue. A May 2005 VA progress note shows that she was oriented times three,

- 10 



with linear and logical thought processes. Other May 2005 treatment records show dysphoric mood that had improved, no suicidal or homicidal ideation, and a GAF score of 55. Her medications included Prozac and Wellbutrin. Her diagnoses included fatigue, depression, and tobacco abuse.

 A June 2006 examination report from Richard Golden, M.D., shows that the veteran complained of trouble sleeping, isolation, and a lack of motivation. She complained that her symptoms occurred as often as twenty days a month with each occurrence lasting one day. The examiner reported that the veteran had not received psychotherapy for her condition in the past year, had not been admitted to the hospital for psychiatric reasons, or required an emergency room visit. The veteran complained of an increase in her symptoms since 2005. On examination, the veteran's behavior, appearance, and hygiene were appropriate. Her affect and mood were abnormal, with depressed mood occurring as often as twenty times a month, each episode lasting for one day. She appeared euthymic. Communication, speech, and concentration were within normal limits. There was no evidence of panic attacks, suspiciousness, delusion, hallucination, or obsessional rituals present. The veteran's thought processes were appropriate, judgment was not impaired, memory was within normal limits, and her abstract thinking was normal. She had passive thoughts of death occurring in the past, and homicidal ideation was absent. The Axis I diagnosis was chronic adjustment order with depressed mood. The Axis V diagnosis was a GAF score of70. The examiner stated that the veteran did not have difficulty performing activities of daily living, that she was able to establish and maintain effective work/school and social relationships, had no difficulty understanding commands, and posed no threat of persistent danger or injury to herself or others.

The Board finds that an initial evaluation of 30 percent is warranted. The evidence shows that the veteran's symptoms have consisted of flattened affect, depression, fatigue, and tiredness. In addition, October 2002 and January 2005 VA examiners described her symptoms as moderate, secondary to the periods of flattened affect, fatigue and tiredness. Additionally, the veteran's GAF scores have primarily ranged from 51 to 60. These scores are representative of moderate symptoms. Therefore, as the veteran's symptoms are best described as occupational and social

- 11 



impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal) due to such symptoms as depressed mood, the Board finds that the criteria for a 30 percent evaluation have been met. The Board acknowledges that in the veteran's most recent June 2006 VA examination, the examiner assigned her a GAF score of 70, with descriptions of minimal symptomatolgy and a notation that she was not receiving treatment. However, it appears that she continues to receive medication for control of her psychiatric symptoms, and the examiner did not specifically discount her subjective reports of her symptoms. In summary, affording the veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise as to whether the criteria for a 30 percent rating have been met during the entire time period in issue.

A rating in excess of 30 percent is not warranted. Under DC 9440, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In this case, a rating in excess of 30 percent is not warranted, as the veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the veteran's psychiatric disorder more closely resembles the criteria for not more than a 30 percent rating. In this regard, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking. The medical evidence shows that the veteran has repeatedly been shown to deny suicidal and homicidal ideation, and audio or visual hallucinations, that her thought processes were linear and goal-directed, and that her insight and judgment were "limited" to fair, with no evidence

- 12 



of panic attacks, suspiciousness, delusion, hallucination, or obsessional rituals present. Her GAF scores are primarily between 51 and 60, with a most recent score of 70. VA examinations and treatment records specifically reported that the veteran continues to enjoy ongoing relationships with family and friends and derives significant enjoyment obtained from working on her log cabin. Therefore, an initial evaluation in excess of 30 percent is not warranted.

C. Conclusion

Finally, with regard to both claims, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(I) (2006), which state that when the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the veteran for his service-connected disabilities, an extraschedular evaluation will be assigned. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Id.

The Board notes that neither frequent hospitalization nor marked interference with employment due to the veteran's service-connected auriculoventricular block status post pacemaker and mitral valve prolapse, or chronic adjustment disorder with depressed mood, is demonstrated, nor is there any other evidence that this condition involves such disability that an extraschedular rating would be warranted under the provisions of 38 C.F.R. § 3.321(b)(1). In this regard, she does not appear to be

- 13 



receiving treatment for her psychiatric disorder, other than medication. Although records from her former employer indicate that she had to be accommodated for her pacemaker, these records also indicate that she was accommodated for back pain, and that her retirement had been approved after her position was abolished. The Board notes that there is no competent evidence stating that the veteran is unemployable due to his service-connected conditions, nor is it otherwise shown that his disability picture is exceptional or unusual, and the Board finds that the evidence does not show that -- even when considering the limitations and exacerbations due to the veteran's service-connected disabilities -- some factor exists that takes this veteran's case outside the realm of the usual so as to support an extraschedular rating. The criteria for a referral for an extraschedular rating is therefore not warranted. In making this determination, the Board notes that it has paid particular attention to the veteran's oral and testimony as well as the medical evidence and does not find that the veteran's disabilities cause a marked interference with the veteran's employment.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, to the extent that the claims have been denied, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. VCAA

The United States Court of Appeals for Veteran Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5I03(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. VCAA notice, consistent with 38 U.S.C. § 5I03(a) and 38 C.F.R. § 3.159(b), must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell

- 14 



the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In the present case, with regard to the claim for an increased rating for a heart condition, the veteran received VCAA notice in July 2002, prior to the initial unfavorable AOJ decision. With regard to the claim for a higher initial evaluation for a psychiatric disorder, as the July 2002 VCAA letter preceded the grant of service connection, a separate VCAA notice as to the claim for higher initial evaluations was not required. See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004). Furthermore, any defect with respect to the timing of the VCAA notice requirement was harmless error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). The veteran had ample opportunity to respond, supplement the record, and participate in the adjudicatory process after the notice was given, and the case was then readjudicated by the RO. Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The RO provided the veteran with a July 2002 letter notifying the veteran of what is required to substantiate her claims. VA specifically notified the veteran that VA would obtain all relevant evidence in the custody of a federal department or agency. She was advised that it was her responsibility to either send medical treatment records from her private physician regarding treatment, or to provide a properly executed release so that VA could request the records for her. She was also asked to submit any other information or evidence she considered relevant to her claim so that VA could help by getting that evidence. The notification letter also specifically notified the veteran to provide any evidence in her possession pertaining to the claims. Thus, the Board finds that VA fully notified the veteran of what was required to substantiate the claims.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F .R. § 3 .159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability;

- 15 



and (5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. ld. at 486.

In the present appeal, the veteran has provided with notice of what type of information and evidence was needed to substantiate her claim and was provided with notice of the type of evidence necessary to establish an effective date and a disability rating in a March 2006 letter. With regard to the claim for a higher initial evaluation, to the extent that this claim has been granted, any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present claim, there are VA and private treatment records of file. There are also several VA examinations of record. The Board notes that the veteran has specifically stated that the VA examinations were not adequately conducted. Specifically, she stated that the treadmill was not working, the examinations were too brief, and she was not able to describe her symptoms. However, after reviewing all the VA examinations, the Board concludes that they appear to be thorough and include a review of the entire claims file. The examiners specifically commented on the current symptoms of the auriculoventricular block status post pacemaker and mitral valve prolapse, and chronic adjustment disorder with depressed mood. The veteran's complaints were recorded and her conditions were examined. With regard to the claim for a higher initial evaluation for a heart disorder, the examination findings include METs values. Accordingly, there is no basis to find that the

- 16 



veteran's examinations were inadequate, or that a remand for a new examination is required. The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Given the foregoing, the Board finds that any potential failure of V A in fulfilling its duties to notify and assist the veteran is essentially harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board has carefully considered the requirement the benefit-of-the-doubt rule. See Gregory v. Brown, 8 Vet. App. 563, 570 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). To the extent that the claims have been denied, as the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

A rating in excess of 30 percent for auriculoventricular block status post pacemaker and mitral valve prolapse, is denied.

An initial rating of 30 percent, and no more, for chronic adjustment disorder with depressed mood is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

- 17 



